Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments below, this is not found persuasive because adding two projections and optimizing a flux barrier in doing so does not result in substantial redesign.  Projections in the magnet insertion hole are common knowledge evidenced by Li et al. and Ionel (US 7932658) (projections 80 & arcuate magnet hole 140; see fig 2 below).  The routineer would have been motivated to redesign or reconstruct the rotor of Okubo et al. to prevent declination of flux density due to magnet shifting and short-circuiting of magnetic flux because that is why Li has the projections and flux barrier configurations.

    PNG
    media_image1.png
    158
    758
    media_image1.png
    Greyscale


In response to applicant’s arguments regarding Okubo et al. shape being arcuate and Li et al. shape being rectangular, this too is not found persuasive because both magnet insertion holes are rectangular while one is a curved rectangular structure, this should not amount to such a redesign/reconstruction that results in a changing of the 

    PNG
    media_image2.png
    411
    687
    media_image2.png
    Greyscale

In regards to applicant’s arguments found below, this too is not persuasive because it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). 


    PNG
    media_image3.png
    173
    724
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US 20150303749) in view of Li et al. (US 8405270).

As to claim 1, Okubo et al. teach:
1. (Currently Amended) A rotor 24 comprising: 
a rotor core 24; and
a magnet 26 inserted into a magnet insertion hole 25 formed in the rotor core, wherein the magnet insertion hole extends in parallel with a rotation axis 22 of the rotor core and, when viewed in cross section perpendicular to the rotation axis (fig 2 is the cross-sectional view), has an arcuate shape having a central portion projecting toward the rotation axis (annotated fig 2),

ii) the projections each have a projection contact surface that makes contact with the
magnet, the projection contact surfaces being flat faces parallel to each other, the magnet is inserted between the two projections, and
iii) the magnet has magnet contact surfaces that make contact with the projection contact surfaces, the magnet contact surfaces being flat faces.

    PNG
    media_image4.png
    826
    751
    media_image4.png
    Greyscale

Li et al. teach i) the 2nd surface (equivalent to applicant’s claimed second arcuate surface) includes two projections 22c projecting toward the 1st surface (equivalent to applicant’s claimed first arcuate surface), ii) the projections each have a projection contact surface that makes contact with the magnet (annotated figure below), the projection contact surfaces being flat faces parallel to each other, the magnet is inserted between the two projections, and iii) the magnet 25 has magnet contact surfaces that make contact with the projection contact surfaces, the magnet contact surfaces being flat faces to prevent declination of flux density due to magnet shifting and short-circuiting of magnetic flux.  The routineer would readily adopt this structure to the arcuate shaped holes of Okubo et al. for the same benefit.

    PNG
    media_image5.png
    735
    792
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    310
    798
    media_image6.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Okubo et al. so that i) the second arcuate surface includes two projections projecting toward the first arcuate surface, ii) the projections each have a projection contact surface that makes contact with the magnet, the projection contact surfaces being flat faces parallel to each other, the magnet is inserted between the two projections, and iii) the magnet has magnet contact surfaces that make contact with the projection contact surfaces, the magnet contact surfaces being flat faces, as taught by Li et al. so as to prevent a decline in the 

As to claim 6/1, Okubo et al. teach:
6. (Original) A motor comprising: a stator 5 having a cylindrical shape (figure 2 above); and the rotor according to claim 1 rotatably provided inside the stator.




Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. and Li et al. in further view of Okuma et al. (US 7605510).

As to claim 7/6, Okubo et al. has been discussed above, re claim 6; but does not teach a compressor comprising the motor according to claim 6.

Okuma et al. teach a compressor 10 comprising the motor 30.  The routineer would readily add the motor of Okuba et al. in view of Li et al. for the benefits stated in the rejection of claim 1.

    PNG
    media_image7.png
    156
    804
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    858
    731
    media_image8.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Okubo et al. with a compressor comprising the motor according to claim 6, as taught by Okuma et al. so as to prevent a decline in the magnetic flux density in the air-gap and short-circuiting of magnetic flux between magnets.
.
As to claim 8/7, Okubo et al. has been discussed above, re claim 6; but does not teach a refrigeration air conditioner comprising the compressor according to claim 7.

Okuma et al. teach refrigeration air conditioner comprising the compressor.  The routineer would readily add the motor of Okuba et al. in view of Li et al. for the benefits stated in the rejection of claim 1.

    PNG
    media_image7.png
    156
    804
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    858
    731
    media_image8.png
    Greyscale


Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Okubo et al. with a refrigeration air conditioner comprising the compressor according to claim 7, as taught by Okuma et al. so as to prevent a decline in the magnetic flux density in the air-gap and short-circuiting of magnetic flux between magnets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832